PER CURIAM
*289Appellant seeks reversal of a judgment committing him to the Mental Health Division for a period not to exceed 180 days based on the court's determination that he was a person with a chronic mental illness under the expanded criteria set forth in ORS 426.005(1)(f)(C).1 The state concedes that the evidence is legally insufficient to support the involuntary commitment and that the judgment should be reversed. We agree, accept the state's concession, and reverse the commitment judgment.
Reversed.

The judgment also states that, "although [appellant] is able to provide for his basic personal needs, outside the institutional setting[,] [he] is not now receiving such care as is necessary for his health or safety." It is unclear whether the trial court intended that statement to form a separate basis for the commitment, under the basic needs provision, ORS 426.005(1)(f)(B). We agree with appellant's argument, and the state's concession, that, in any event, there was not sufficient evidence to support a commitment under that provision.